WARNER, J.
We affirm appellant’s sentence for violation of probation and conclude that the trial court’s oral pronouncement was unambiguous that appellant’s sentence was forty-eight months additional prison time after considering credit for time served in prison prior to the violation of probation. *790Although there was a scrivener’s error in reducing this pronouncement to writing, the oral pronouncement controls over the written sentence. See Ashley v. State, 850 So.2d 1265, 1268 (Fla.2003). We therefore affirm but remand to correct the written sentence to reflect the oral pronouncement. Before correcting the sentence, the court will need to determine the exact credit for time served.
KLEIN and GROSS, JJ., concur.